DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimn et al(US 20180026949 A1) in view of Alvarez et al(US 20180091596 A1).

With regards to claim 1, 10, 14 Kimn discloses, A privacy system for securing personally identifiable information associated with riding in a vehicle, comprising: 
one or more processors (FIG 4-6, 9: 500/501 and associated text;); 
a memory communicably coupled to the one or more processors and storing (FIG 9 503 and associated text; ): 
a crypto module including instructions that when executed by the one or more processors cause the one or more processors to, in response to receiving telematics data about a current trip of the vehicle ([0045]; The processor 120 receives, from the vehicle device 102, second vehicle information in which first vehicle information obtained by the vehicle device 102 is encrypted using a first session key among at least one session keys and is signed using a secret key of the vehicle device 102. [0099]), secure the telematics data according to at least a mobile cryptographic key associated with a mobile device to provide the telematics data as secured data that is obfuscated ([0045]; The processor 120 transmits third vehicle information in which the second vehicle information is signed using a secret key of a user (e.g., a user of the electronic device 101 or a driver of the vehicle device 102) to an external device.  ), 
wherein the crypto module includes instructions to generate, by the mobile device, a secure packet including at least the secured data and a signature from the vehicle associated with the secured data ([0045]; The processor 120 receives, from the vehicle device 102, second vehicle information in which first vehicle information obtained by the vehicle device 102 is encrypted using a first session key among at least one session keys and is signed using a secret key of the vehicle device 102. ); and 
a communication module including instructions that when executed by the one or more processors cause the one or more processors to communicate the secure packet to a remote computing device from the mobile device to cause the remote computing device to securely store the secured data ([0045]; The processor 120 receives, from the vehicle device 102, second vehicle information in which first vehicle 
Kimn does not exclusively but Alvarez teaches,
store the secured data without identifying a user associated with the mobile device ([0026] In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a decentralized notary service 150. For example, the data element record 160 may be a receipt constructed using a cryptographic hash of the data, but not the actual data, along with a capture timestamp. In an example, the decentralized notary service 150 provides a distributed ledger such a blockchain 156 (e.g., such as a blockchain configuration commonly used for distributions of digital currency) for recording the data element record 160.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kimn system/method with teaching of Alvarez in order to secure the telematics data (Alvarez [0004])

With regards to claim 2, 11, 15 Kimn in view of Alvarez further discloses, wherein the crypto module includes instructions to secure the telematics data including instructions to encrypt the telematics data using the mobile cryptographic key of the mobile device (Alvarez FIG 3 316 and associated text; ), and generating a cryptographic hash of the telematics data (Alvarez Abstract;  generate and transmit a derived indication of the telematics data (e.g., using a hash of the data),). Motivation would be same as stated in claim 1.

With regards to claim 3, 12, 16 Kimn in view of Alvarez further discloses, wherein the communication module includes instructions to receive the telematics data including instructions to receive the telematics data with a signed hash of the telematics data generated by the vehicle using a vehicle cryptographic key (Alvarez [0015] In an example, data collection from a vehicle invokes a hardware-based signature for data points collected among components such as vehicle sensors, telematics units, or aftermarket devices utilized during driving activity.), and wherein the telematics data includes the personally identifiable information (PII) associated with the user of the mobile device, the PII including at least a starting point and an end point for a route of the vehicle (Kimn [0099] According to an embodiment, the vehicle device 500 may obtain vehicle item-specific information. The vehicle item-specific information may include first vehicle item-specific information (or driving item-specific information) (e.g., a date of driving, a driving distance, a duration of driving, a frequency of driving, a driving location, etc.) and second vehicle item-specific information (or driver's behavior item-specific information) (e.g., a peak speed, an average speed, hard acceleration, hard breaking, hard cornering, a revolution per minute (RPM) of an engine, and so forth. Note: driving location and distance can generate route). Motivation would be same as stated in claim 1.

With regards to claim 4,13, 17 Kimn in view of Alvarez further discloses, wherein the crypto module includes instructions to generate the secure packet including instructions to: generate a cryptographic hash of at least the secured data, and append a signed hash of the cryptographic hash from the vehicle to the secured data to generate the secure packet (Alvarez [0024-0025] In an example, the private telematics data 130 is communicated from the motor vehicle 120 to another device for storage and maintenance. For example, the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110, such as via a wireless personal area network (e.g., Bluetooth) or local area network (e.g., Wi-Fi) connection. On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e.g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110) for later retrieval.). Motivation would be same as stated in claim 1.

With regards to claim 5,18 Kimn in view of Alvarez further discloses, wherein the communication module includes instructions to register, by the mobile device, with the remote computing device by providing at least the mobile cryptographic key to the remote computing device to store the mobile cryptographic key with the remote computing device for the remote computing device to selectively access the telematics data without identifying a source of the telematics data (Alvarez [0026]; In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a decentralized notary service 150…… The blockchain 156 may be implemented in data storage (such as data storage 154) of respective decentralized computing systems (such as computing system 152) in a public or private (e.g., controlled) setting. A distributed ledger such as the 
 
With regards to claim 6, 19 Kimn in view of Alvarez further discloses, wherein the communication module includes instructions to retrieve, from the remote computing device, the secured data using a date and a cryptographic hash of the secured data as an identifier to induce the remote computing device to provide the secured data (Alvarez [0026]; For example, the data element record 160 may be a receipt constructed using a cryptographic hash of the data, but not the actual data, along with a capture timestamp. ). Motivation would be same as stated in claim 1.

With regards to claim 7, 20 Kimn in view of Alvarez further discloses, wherein the communication module includes instructions to communicate the secure packet to cause the remote computing device to securely store the secured data includes causing the remote computing device to remove identifiers from the secured data  and anonymously store the secured data for subsequent retrieval by the mobile device, and wherein the identifiers include a cryptographic hash from the vehicle (Alvarez [0026] In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a 

With regards to claim 8,  Kimn in view of Alvarez further discloses, wherein the privacy system is integrated with the mobile device that is a smartphone (Alvarez FIG 1 110 and associated text ). Motivation would be same as stated in claim 1.

With regards to claim 9, Kimn in view of Alvarez further discloses,, wherein the communication module includes instructions to communicate the secure packet including instructions to operate as a secure gateway between the vehicle and the remote computing device, and wherein the remote computing device is a cloud- based computing resource (Alvarez FIG 3 and associated text; [0025] In an example, the private telematics data 130 is communicated from the motor vehicle 120 to another device for storage and maintenance. For example, the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110, such as via a wireless personal area network (e.g., Bluetooth) or local area network (e.g., Wi-Fi) connection. On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e.g., on data storage of the connected user device 110, or in a cloud service accessible to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498